Citation Nr: 1538122	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-01 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) for the Houston, Texas RO.

In March 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The issues of entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity, and entitlement to service connection for radiculopathy of the right lower extremity have been raised by the record in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence weighs against associating the Veteran's currently diagnosed bilateral knee disorder with an incident of his military service or service-connected disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disorder, to include as secondary other service connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in July 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination most recently in May 2015 which addressed his knees.  The examiner conducted the appropriate diagnostic tests and considered the Veteran's reported history.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion sufficient upon which to base a decision with regard to the claim decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Further, in light of the May 2015 examination report, the Board finds there has been compliance with the prior remand directives.

The Veteran had a VA Board Hearing in March 2015 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues, including the evidence needed to substantiate his claim.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing, and indicated he had no more evidence to submit, other than evidence that was already of record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds the due process requirements of 38 C.F.R. § 3.103(c) have been satisfied.  Id. at 496-97.  The Veteran has not alleged any prejudicial deficiencies in the conduct of the hearing.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

	A.  General Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

	B.  Analysis

The Veteran's service treatment records are negative for signs, symptoms, or diagnoses of a disability of either knee.  The August 1957 service separation examination report reflects that the Veteran's lower extremities were normal.

Post-service, the Veteran was treated at a VA facility in May 1979 for a moderate ligament strain of the left knee.

In February 2008, the Veteran was treated at a VA facility for a fluid bulge on his left knee.

In May 2012, the Veteran was afforded a VA compensation and pension examination.  The examiner indicated that the Veteran had degenerative joint disease of both knees confirmed by X-ray.  The examiner opined that the bilateral knee degenerative joint disease was less likely than not due to the Veteran's service-connected disorders.  The examiner indicated that the Veteran had age-related degenerative joint disease of his knees.  The examiner also remarked that the incorrect examination was ordered, as the Veteran's actual complaint at the examination did not involve his knees.  The examiner further indicated that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.

At his March 2015 Board hearing, the Veteran reported that his legs would give out from underneath him.  He used a cane to support himself.  He specified that his legs would give out, causing him to fall, and that was how he kept on injuring his knees.  

On VA compensation and pension examination in May 2015, the examiner recorded the Veteran's complaints of experiencing falls due to weakness in his left leg that occurred about two to three times per year.  The Veteran explained that when these episodes of weakness occurred, he would often fall to his left knee to prevent himself from falling on to his face.  After performing an examination and reviewing X-rays, a diagnosis of arthritis of the bilateral knees was given.

The examiner reviewed the claims file and interviewed the Veteran; the Veteran reiterated that his lower back caused intermittent weakness in his left leg which caused falls.  The examiner explained that osteoarthritis is the most common type of arthritis, and the knee was one of the most commonly affected areas.  He also explained that lumbar radiculopathy is pressure on the nerve root in the lower back, which could cause shooting pain in the legs.  The examiner opined that based on the fact that the Veteran has osteoarthritis of the bilateral knees, the fact that osteoarthritis is common in patients after the age of 45, and the fact that radiculopathy is not known to cause or aggravate osteoarthritis beyond its normal progression, it was less likely than not that the Veteran's diagnosed bilateral knee osteoarthritis was secondary to or aggravated beyond its normal progression by his service-connected low back disability and left leg radiculopathy.  The examiner also opined for the same reasons that the Veteran's bilateral knee osteoarthritis was less likely than not secondary to or aggravated beyond its normal progression by the falls that occurred two or three times per year due to weakness in the left leg.

The Board recognizes that the Veteran reports weakness of all of his extremities, shooting pains, radiculopathies, and muscle difficulties.  However, regarding the current claim, the Veteran has specifically claimed entitlement to service connection for a bilateral knee disorder.  See November 2007 statement of claim; see also March 2015 Board hearing transcript.  As noted above, the Veteran's claim for service connection for radiculopathy affecting the right lower extremity and for entitlement to a disability rating in excess of 10 percent for radiculopathy affecting the left lower extremity have been referred to the RO for initial development and adjudication.

Service connection has previously been established for a lumbar spine disability and left leg radiculopathy.  The Veteran claims that he has a bilateral knee disability secondary to his service-connected low back disability.  The Veteran has a current diagnosis of an osteoarthritis of the bilateral knees.  Therefore, the crucial inquiry is whether the Veteran's current osteoarthritis of the bilateral knees was caused by or otherwise related to his military service or other service-connected disability.  The Board concludes that the preponderance of the evidence indicates it is not.

In this regard, the Board notes that there is a lack of credible evidence of pathology during service and for years following separation.  As noted above, the service treatment records are negative for treatment for a disability of either knee.  Although the Veteran later reported experiencing knee pain, it appears that the earliest post-service diagnosis of a disability of either knee was in May 1979.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, the Veteran has not asserted that he has experienced a continuity of symptoms of either knee since his time on active duty.  As there is no assertion of a continuity of symptomatology, and none of the medical evidence provides the necessary nexus between the Veteran's current bilateral knee disorder and his service, the Board concludes that service connection for a bilateral knee disorder is not warranted on a direct basis.

Turning to the theory of secondary service connection, the Board finds that May 2015 VA examiner's opinion to be more probative than the Veteran's assertions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this matter, the opinion of the May 2015 VA examiner is highly probative because it was definitive, based upon a complete review of the Veteran's entire claims, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's service-connected disabilities.  He analyzed the documented post-service medical treatment records.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the May 2015 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

As the most probative evidence of record weighs against the claim on both a direct as well as a secondary basis, the Board concludes that the claim of entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected disorder, must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.



ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


